In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-278V
                                    Filed: December 8, 2016
                                         UNPUBLISHED

****************************
ROSEMARIE WARD,                           *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
v.                                        *      Influenza (“Flu”) Vaccination;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Jennifer Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On February 29, 2016, Rosemarie Ward (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered injuries caused in fact by the influenza vaccination she received on November
22, 2013. Petition at 1, ¶¶ 3-4, 16-17. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On December 8, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for shoulder in jury related to vaccine administration (“SIRVA”)
caused by the influenza vaccination she received on November 22, 2013. Respondent
included a Proffer on Award of Compensation (“Proffer”) in her Rule 4(c) Report filed on
December 8, 2016, indicating petitioner should be awarded $60,000.00. (ECF No. 17).

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
In the Proffer, respondent represented that petitioner agrees with the proffered award.
Id. Based on the record as a whole, the undersigned finds that petitioner is entitled to
an award as stated in the Proffer.

      Pursuant to the terms stated in the Proffer, the undersigned awards petitioner
a lump sum payment of $60,000.00 in the form of a check payable to petitioner,
Rosemarie Ward. This amount represents compensation for all damages that would
be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2